Third District Court of Appeal
                               State of Florida

                       Opinion filed December 1, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                      Nos. 3D20-0486 & 3D20-1016
                      Lower Tribunal No. 16-22065
                           ________________


                       Maynor Mendoza, et al.,
                                 Appellants,

                                     vs.

      Heritage Property & Casualty Insurance Company,
                                  Appellee.



     Appeals from the Circuit Court for Miami-Dade County, Alexander
Bokor, Judge.

      Giasi Law, P.A., and Melissa A. Giasi, and Erin M. Berger (Tampa),
for appellants.

      Butler Weihmuller Katz Craig LLP, and Scott J. Frank (Tampa), for
appellee.


Before EMAS, LINDSEY, and GORDO, JJ.

     PER CURIAM.
Affirmed.




            2